DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 June 2020 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Rhoa on 3 May 2021.
The application has been amended as follows: 
Amend claim 1 as seen in the attached document.
Claim 21 (canceled)




Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, such as Jarvis et al. (US Pub 2016/0064780 cited in previous rejections) teach a similar electronic device including a pressure sensor (expansion detector 206) within the battery housing which can alter the charging characteristics of the battery based on the degree of swelling and a touch sensor for determining user input.  
However, the prior art as a whole fails to disclose or render obvious an electronic device, comprising: a battery; a touch sensor configured to detect a touch on a display; a pressure sensor disposed between the display and the battery, wherein the pressure sensor is configured to detect a pressure from swelling of the battery on the display; and a processor, wherein the processor is configured to: obtain a pressure signal generated by a pressure from the swelling of the battery detected by the pressure sensor, the pressure signal including information on a detection position of the pressure, identify, in response to the obtaining of the pressure signal, a touch signal generated by a touch detected by the touch sensor, the touch signal including information on a position of the touch, and when the detected touch position corresponds with the detected pressure position, the pressure signal may be determined to be a touch pressure, when the detected touch position does not correspond with the detected pressure position, the pressure signal may be determined to be a swelling pressure instead of a touch pressure, adjust at least one characteristic related to charging of the battery based on at least a portion of the pressure signal and the touch information and based on whether the pressure signal is determined to be a swelling pressure or a touch pressure.
Conversely, the prior art does not compare the detected positon of touch and detected position of pressure as required by the instant processor when determining how to adjust of the battery charging as required by the instant claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723